In re Richard Owen Taylor















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-344-CV

IN RE RICHARD OWEN TAYLOR

 

 Original Proceeding
                                                                                                                

O P I N I O N
                                                                                                                

      Richard Owen Taylor petitions this Court to issue a writ of mandamus against Respondent,
the Honorable Joe N. Johnson, former Judge of the 170th District Court of McLennan County. 
Taylor complains that Judge Johnson refused 1) to set various motions for hearing, and 2) to rule
on these motions.  However, the Honorable Jim Meyer is the current Judge of the 170th District
Court of McLennan County.  The Texas Supreme Court has made it clear that “[a] writ of
mandamus will not lie against a successor judge in the absence of a refusal by him to grant the
relief Relator seeks.”  State v. Olsen, 360 S.W.2d 402, 403 (Tex. 1962) (orig. proceeding). 
There is nothing in the record to indicate that such a request has been made of Judge Meyer.  We
deny the petition.  Tex. R. App. P. 52.8.
 


                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Writ of mandamus denied
Opinion delivered and filed January 10, 2003
[CV06]

t">Jefferson County, Texas
Trial Court Nos. 85617 and 85484
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Sandra Kay West pleaded guilty to unauthorized use of a motor vehicle in trial court cause
number 85617 (appellate cause number 10-02-188-CR) without the benefit of a plea bargain.  The
court sentenced her to two years’ confinement in a state jail.
      West pleaded guilty to debit card abuse in trial court cause number 85484 (appellate cause
number 10-02-189-CR) without the benefit of a plea bargain.  The court sentenced her to two
years’ confinement in a state jail for this offense as well.
      West and her trial counsel signed a waiver of appeal as a part of the plea proceedings in each
case.  Because West waived her right to appeal, we dismiss her appeals.
 See Blanco v. State, 18
S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Clayburn v. State, 985 S.W.2d 624, 625 (Tex.
App.—Waco 1999, no pet.) (per curiam).
 
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeals dismissed
Opinion delivered and filed October 30, 2002
Do not publish
[CR25]